Citation Nr: 1105509	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) at a November 2010 hearing at the RO in Huntington, West 
Virginia. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs RO.


FINDINGS OF FACT

1. In an unappealed April 2004 rating decision, the RO denied 
service connection for PTSD.

2.  The evidence associated with the claims file subsequent to 
the April 2004 rating decision includes a previously 
unestablished PTSD diagnosis, which raises a reasonable 
possibility of substantiating the claim for service connection.





CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to 
reopen and grant the claim on appeal. Therefore, no further 
notice or development is needed with respect to this appeal.

Claim to Reopen

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." New and material evidence can be 
"neither cumulative nor redundant" of the evidence of record at 
the time of the last prior final denial of the claim and must 
also "raise a reasonable possibility of substantiating the 
claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for PTSD was denied in an April 2004 rating decision on the basis 
that there was no current diagnosis of PTSD. 

The Veteran was notified of this decision in the same month but 
did not respond within the following year. The Board therefore 
finds that the April 2004 rating decision is final under 38 
U.S.C.A. § 7105(c) (West 2002). The question for the Board now is 
whether new and material evidence has been received by the RO in 
support of the Veteran's claim since the issuance of that 
decision.

In this regard, the Board notes that the claims file now contains 
multiple records indicating a current PTSD diagnosis. (See June 
2004 positive PTSD screen at a VA medical center, December 2004 
letter from Logan Outstation Vet Center indicating a positive 
PTSD test in October 2004, September 2009 private psychological 
evaluation).

The Board finds the aforementioned evidence to be "new" and 
"material," as it pertains to a previously unestablished element 
of a service connection claim and raises a reasonable possibility 
of substantiating the Veteran's claim. Accordingly, the claim is 
reopened.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.


REMAND

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) provides that if 
a stressor claimed by a veteran is (1) related to the veteran's 
"fear of hostile military or terrorist activity" and (2) a VA or 
VA-contracted psychiatrist or psychologist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, the 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service. 38 C.F.R. 
§ 3.304(f)(3) (2010). For purposes of this section, "fear of 
hostile military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho- 
physiological state of fear, helplessness, or horror." Id.

The Veteran has asserted that several stressors related to a fear 
of hostile military or terrorist activity triggered his current 
PTSD, including that he feared for his life, saw others killed, 
found dead bodies, was ambushed, and took gunfire while driving 
convoy. (See November 2010 Board hearing, March 2008 buddy 
statement, February 2006 stressor statements).

A September 2009 private medical examination indicates that the 
Veteran's current PTSD is etiologically related to some of the 
Veteran's claimed stressors. The private examiner diagnosed PTSD 
and stated that the Veteran "has suffered from significant 
psychopathology since exposure to combat-related traumatic events 
during the Vietnam War." 
The Board also notes that when the Board reopens a claim after 
the RO has denied reopening that same claim, the matter generally 
must be returned to the RO for consideration of the merits 
because the RO should, in the first instance, consider that new 
evidence, as well as laws and regulations not previously 
considered, and decide the matter so as to preserve for that 
claimant the one review on appeal as provided by 38 U.S.C.A. 
§ 7104. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Accordingly, the case is REMANDED for the following actions:

1.	The RO must ask the Veteran to identify 
all records of VA and non-VA health care 
providers who have treated him for PTSD. 
After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain all 
relevant and previously unobtained 
records from each health care provider 
the Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the RO. 

b.	The records sought must include any 
records of VA treatment created or 
updated after those, through March 
2004, most recently associated with 
the claims folder.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO must 
schedule the Veteran for a VA examination 
by a clinician with appropriate 
expertise. The purpose of the examination 
is to determine whether the Veteran's 
current PTSD is etiologically related to 
claimed stressors of fear of hostile 
military or terrorist activity, including 
that the Veteran feared for his life, saw 
others killed, found dead bodies, was 
ambushed, and took gunfire while driving 
convoy. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review the September 2009 
private psychological evaluation 
indicating a nexus between the 
Veteran's claimed stressors and his 
current PTSD.

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

e.	The clinician must opine as to whether 
the Veteran currently has PTSD or any 
other psychological disorder. 

f.	For each psychological disability 
diagnosed, the clinician must 
specifically opine whether that 
disability began during service, was 
chronically worsened during service, 
or is related to any incident of the 
Veteran's service, including claimed 
stressors related to fear of hostile 
military or terrorist activity, such 
as that the Veteran feared for his 
life, saw others killed, found dead 
bodies, was ambushed, and took gunfire 
while driving convoy. 

g.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his or her opinion with reference 
to the claims file. If the clinician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	The RO must then readjudicate the Veteran's 
claim for entitlement to service connection 
for PTSD. If the benefit sought remains 
denied, the RO must provide the Veteran and 
his representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

4.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO. By this action, the Board intimates no 
opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


